Citation Nr: 0720114	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-39 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision prepared 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina and issued by the St. 
Petersburg, Florida RO.  The veteran timely disagreed in 
March 2005.  After the RO issued a statement of the case 
(SOC) in September 2002, the veteran's substantive appeal was 
received in October 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his is entitled to an evaluation in 
excess of 10 percent because his service-connected disability 
is incorrectly characterized as "lumbar strain," when, in 
fact, he sustained a fracture of a vertebra at the time of 
the in-service injury that led to the diagnosis of lumbar 
strain.  The veteran contends that all of his current 
diagnoses related to the spine, including degenerative 
disease of the spine, herniated discs, and a compression 
fracture were incurred in service or as a result of the 
service-connected lumbar strain.  He contends that, if his 
service-connected disability were properly characterized, he 
would be entitled to an increased evaluation in excess of 10 
percent.  The veteran's statements, liberally construed, 
include a claim for service connection or secondary service 
connection for spinal disorder other than lumbar strain.

A February 2002 VA outpatient treatment note states that the 
veteran, then 68 years old, had a 50-year history of low back 
pain, beginning "in the military when he fell off of a wall 
sustaining a compression fracture at T12."  It is not clear 
whether this statement was based on a review of the clinical 
records or on history provided by the veteran.  However, this 
statement, together with the veteran's contentions, 
establishes that the Board cannot assign a disability 
evaluation for lumbar strain without further development of 
the medical evidence and obtaining additional medical 
evidence to determine whether the veteran is entitled to 
service connection, including on a secondary basis, for any 
disorder of the spine other than lumbar strain, to include 
consideration of whether any additional diagnosis or 
symptomatololgy is "part and parcel" of the service-
connected disability.  

Since the evaluation of service-connected lumbar strain 
disability could be affected by a grant of service connection 
for another disorder of the spine, appellate review of the 
claim for an evaluation in excess of 10 percent for lumbar 
strain cannot be completed until all other claims related to 
the spine have been adjudicated.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date for an increased rating if the 
claim for an increased rating is granted, 
including notice of 3.400(o).  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice described in this paragraph should be 
issued prior to issuance of a supplemental 
statement of the case (SSOC).  

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of record, 
especially evidence pertinent to the period 
proximate to his service discharge in 1955 
until diagnosis of discogenic disease in 1979, 
such as evidence from employers or others who 
might have had an opportunity to observe the 
veteran.    

3.  The veteran's current VA clinical records, 
from May 2006 to the present, should be 
associated with the claims file.  

4.  The veteran should be afforded VA 
orthopedic examination.  The examiner should 
review the available service medical records, 
the immediate post-service VA examination 
conducted in August 1955, clinical records 
dated in 1979, the testimony provided by the 
veteran regarding his back at a hearing 
conducted in 1980, as well as any records 
obtained on Remand, and any other relevant 
records.  The examiner should note in the 
report of examination whether or not such 
review was conducted.  

After reviewing the relevant information 
outlined above, and conducting examination of 
the veteran, the examiner should answer the 
following questions:

(i) What diagnoses should be assigned for 
the veteran's current back/spine 
disorder(s)?  If the examiner concludes that 
the veteran does not currently have 
residuals of back strain, the examiner 
should state what diagnosis best represents 
the continuation or residuals of that 
diagnosis.  The severity of such disorder 
should be described in detail.

(ii) For each back/spine disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent likelihood, or greater) or 
whether it is less than likely (a likelihood 
below 50 percent) that the current back 
disorder was (a) incurred in service, or (b) 
had its onset in service, or, (c) was first 
manifested by symptoms in service or within 
one year following the veteran's service 
discharge, or (d) was caused by or 
aggravated by the veteran's service-
connected lumbosacral strain.   

If, for any current back disorder, the 
examiner determines that it would be 
speculation to state the likelihood that there 
was or was not an onset or manifestation of 
that disorder in service or within one year 
following service discharge, the examiner 
should so state, and should explain the 
reasoning for that determination.  

The examiner should be informed that the term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation.

5.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above.  The RO 
should adjudicate the claim or claims for 
direct or secondary service connection 
which are raised on the record.  After 
all service connection claims have been 
adjudicated, the RO should readjudicate 
the increased rating claim on appeal.  If 
the benefit sought remains denied, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative, and they should 
have the opportunity to respond.  The 
claim for an increased evaluation for 
back strain, if denied, may be returned 
to the Board, if in order; the veteran 
should be notified as to the period 
allowed for appeal as to any other 
adjudicative decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



